December 9, 1927. *Page 364 
The opinion of the Court was delivered by
This is an appeal by the plaintiff, E.W. Tolbert, from an order of his Honor, Judge John S. Wilson, dismissing and dissolving an attachment of the defendant, Buick car, New York License, 6E2255. It appears from the record before the Court that the plaintiff commenced the action in the Court of Common Pleas for Kershaw County, making as sole defendant Buick Car, New York License, 6E2255, and, on plaintiff's affidavit procured from the Clerk of Court of Kershaw County a warrant of attachment, directing the sheriff of that County to attach and safely keep the defendant car to satisfy the plaintiff's demand in the sum of $500, together with costs and expenses of the action. Acting under the warrant of attachment, the sheriff seized the car in question and took the same into his possession.
Pursuant to written notice of motion on the part of counsel for Buick car, New York License, No. 6E2255, his Honor, John S. Wilson, Judge presiding in the Fifth Judicial Circuit, before whom the motion was heard, issued an order dissolving and discharging the warrant of attachment. From this order the plaintiff has appealed to this Court under exceptions which will be reported.
As stated by appellant, the exceptions raise the following questions: First. In the attachment of a motor vehicle, is it necessary to make any person a party defendant when the action is in rem, against the motor vehicle alone? Second. Can the plaintiff, under the Code, proceed against the motor vehicle alone?
In the affidavit of the plaintiff, on which the warrant of attachment was issued, the plaintiff states:
"That he is plaintiff in the foregoing action and that he has an action against the defendant for personal injuries inflicted by the said defendant on the 25th day of January, 1927, by reason of the careless, negligent, gross negligent *Page 365 
and reckless handling of the defendant by its driver, who was proceeding eastward along Rutledge Street of the City of Camden, S.C. and who ran into deponent on the left-hand side of said street, knocking deponent to the pavement and dragging him several feet, causing deponent to become unconscious, and injuring deponent and causing deponent great mental suffering and anguish and physical pain; that the amount of plaintiff's claim for said damages is the sum of $500."
Under the view urged by counsel for the respondent, and accepted by his Honor, Judge Wilson, this affidavit is insufficient to base the warrant of attachment for the following reasons:
"(a) That no cause of action existed in favor of the plaintiff herein against the defendant, as required by Sections of the Code of Civil Procedure regulating attachments; (b) that the Buick car named as the defendant herein is not such as is authorized in an action, and therefore the attachment was erroneously issued; (c) that the defendant named herein is incapable of giving the undertaking provided for in the Code of Civil Procedure, in order to release the property attached herein; (d) that no person is named as defendant, as required by the Code of Civil Procedure in all actions."
Under the decisions of this Court it is clear that the affidavit in question is sufficient to support the warrant of attachment issued. The cases of Merchants'  Planters' Bankv. Brigman, 106 S.C. 367; 91 S.E., 332, L.R.A., 1917-E, 925, Hall v. Locke, 118 S.C. 267; 110 S.E., 385, and the recent case of Williams v. Garlington, 131 S.C. 289;127 S.E., 20, are directly in point and clearly in support of appellant's position. In the passage of the act governing the operation of automobiles, enacted by the Legislature in the year 1912, being Section 5706, Vol. 3, of the Code of 1922, the Legislature intended to make the automobiles liable and *Page 366 
responsive in damages when operated in violation of the provisions of said act, regardless of the owner or operator of the machine.
Mr. Justice Watts (now Chief Justice) in delivering the opinion of the Court in the case of Merchants'  Planters'Bank v. Brigman, supra, in discussing questions involved in that case used this language:
"If a machine is loaned and a party operating it inflicts injury the machine can be attached and made liable under the act. The owner parts with possession at his peril that if injury is inflicted by the machine the machine is made liable, not the owner, but the machine."
In the case of Hall v. Locke, supra, Mr. Chief Justice Gary (now deceased) speaking for the Court, when the Statute in question was under consideration, stated:
"The injured person may proceed against the offending car alone, and it may be sold under order of the Court to satisfy the damages ascertained by the jury to have been sustained by the plaintiff."
In a still later opinion rendered by Mr. Justice Marion, as the organ of the Court, in the case of Williams v. Garlington,supra, the principle that the injured person may proceed against the automobile alone is stated in no uncertain terms, the Court clearly holding that the injured person has an action in rem against the car, and it is not necessary for the person seeking a recovery for an injury to his person or property to make the owner or operator of the automobile party defendant, but may proceed against the automobile alone, as was done in the case at bar. We think that this holding is clearly in accord and in keeping with the intention of the Legislature in enacting the provision of the Code above mentioned, giving a lien upon the motor vehicle for such damages and a right to the person sustaining such damages, as set forth under said Section of the Code, to attach the motor vehicle causing the damage. To hold the contrary *Page 367 
view and require the plaintiff to bring into Court the person responsible for the act would in many instances defeat the very purpose and intent of the Legislature, though the legislative act was not intended to prevent, and does not prevent, the injured person from making a party defendant any one responsible for the act. The act was intended to afford a sure remedy to the injured party in instances where the damage comes within the purview of the act. The car in question in the case at bar is concededly from another state, the State of New York, carrying New York motor vehicle license. To get possession of a car in such instances necessitates quick action, with no time for locating the operator or owner.
After having discussed proceedings in rem, showing that such proceedings were hereinbefore chiefly used in admiralty, Mr. Justice Marion in his opinion in the case of Williamsv. Garlington, supra, used this graphic language:
"The somewhat striking analogy between the automobile of today, passing swiftly over the modern highway from one jurisdiction to another, and the ship plying the ocean highway, from port to port and from country to country, with respect to the necessity which gave rise to the doctrine of the maritime lien and its enforcement by the action in rem, is sufficiently apparent. In the light of that analogy, when it was held by this Court in Hall v. Locke that the lien of the Statute (Section 5706) is enforceable by an action in rem, there is no room for doubt that it was the intent fully to recognize and apply for purposes of jurisdiction and venue the distinction between the action in rem and the action in personam. That distinction has been thus stated:
"`This is the distinction between an action in personam
and an action in rem. In an action "in rem." a valid judgment may be obtained so far as it affects the res without personal service of process; while in an action to recover a judgment "in personam" process must be personally served, *Page 368 
or there must be a personal or authorized appearance in the action." White v. Glover, 138 App. Div., 797; 123 N Y S., 482.
Again the writer of that opinion quotes from the case ofDulin v. McCaw, 39 W. Va., 721, 727; 20 S.E., 681, 684, as follows:
"It is a distinguishing peculiarity of a proceeding in rem
that the jurisdiction of the Court, in the particular case, rests merely upon the seizure or attachment of the property. No personal notice to any individual is required. The res, being brought within the jurisdiction of the Court, becomes subject to its adjudication, and all parties interested are supposed to be duly apprised of the proceedings by the mere taking of the property, or by the usual proclamation or published notice."
As contended by the appellant, the action at bar is an action in rem and does not require the making of any person a party defendant, the operator of the machine, or any one else, nor is it incumbent upon the plaintiff to find and notify the owner of his intentions. On the other hand it is to be assumed that the owner of a car will keep track of his car, and there is nothing to prevent the owner from intervening, and setting up his rights to the attached car. It is our opinion that his Honor, Judge Wilson, erred in dissolving and discharging the attachment, and the exceptions are therefore sustained.
It is the judgment of this Court that the order of his Honor, Judge John S. Wilson, appealed from, be and is hereby reversed, and the cause remanded for such procedure as is not inconsistent with the views herein expressed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, BLEASE and STABLER concur.